Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Disposition of Claims
Claims 1, 3-5, 7-9, and 11-39 were previously pending.  No claim amendments have been presented.  Claims 1, 3-5, 7-9, and 11-39 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2016/0129105A1, Published 05/12/2016.


Response to Arguments
Applicant's arguments filed 05/09/2022 regarding the previous Office action dated 02/09/2022 have been fully considered and are addressed herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/729,830, filed on 02/18/2004.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Furthermore, the subject matter for the instant application, namely regarding methods for stimulating anti-flavivirus immune responses, does not appear to be disclosed until the later filed international application, WO2002/098443 A2, filed 06/05/2002.  Therefore, for purposes of prior art, the earliest afforded priority date is 06/05/2002.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for stimulating an immune response to a virus surface antigen in a subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising:
1) a mRNA comprising a protein coding sequence that encodes the virus surface antigen and
2) an aqueous injection solution wherein the mRNA lacks any promoter sequences, wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 7% points relative to an original coding sequence encoding the virus surface antigen, wherein the protein sequence encoded by the mRNA is unchanged compared to protein encoded by the original coding sequence the  and wherein the virus surface antigen is not a HIV, flavivirus or ebolavirus antigen, wherein the pharmaceutical composition is administered by injection.
Further limitations on the method of claim 1 are wherein the pharmaceutical composition is administered by intramuscular injection (claim 3); wherein the pharmaceutical composition is administered intravenously, intradermally, subcutaneously, or intramuscularly, topically or orally (claim 4); wherein the pharmaceutical composition is administered intradermally (claim 5); wherein the protein coding sequence comprises a sequence, wherein at least one codon of a wild- type sequence recognized by a rare cellular tRNA is replaced with a codon recognized by an abundant cellular tRNA, and wherein said rare cellular tRNA and said abundant cellular tRNA recognize the same amino acid (claim 7); wherein the mRNA encoding the virus surface antigen comprises at least one nucleotide position replaced with a nucleotide analogue (claim 8); wherein the mRNA further encodes a secretory leader (claim 9); wherein the aqueous injection solution comprises water for injection (WFI), a buffered solution or a salt solution (claim 11); wherein the salt solution comprises sodium chloride or potassium chloride solution (claim 12); wherein the pharmaceutical composition comprises a component selected from the group consisting of human serum albumin, a polycationic protein, polysorbate 80, a sugar and an amino acid (claim 13); wherein the pharmaceutical composition comprises a polycationic protein (claim 14); wherein the polycationic protein comprises protamine (claim 15); wherein the mRNA is in complex with protamine (claim 16); wherein the pharmaceutical composition further comprises an adjuvant (claim 17); further comprising administering the composition to the subject two or more times (claim 18); further comprising administering a cytokine to the subject (claim 19); wherein the cytokine comprises GM-CSF (claim 20); wherein the composition is administered intradermally and wherein the mRNA is provided in complex with protamine and encodes an influenza virus surface antigen (claim 21); wherein the pharmaceutical composition comprises a sugar (claim 22); wherein the nucleotide analogue is selected from the group consisting of phosphorus amidates, phosphorus thioates, peptide nucleotides, methylphosphonates, 7-deazaguanosine, 5-methylcytosine and inosine (claim 23); wherein the virus surface antigen is an influenza surface antigen (claim 24); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 15% points relative to an original coding sequence encoding the virus surface antigen (claim 25); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 20% points relative to an original coding sequence encoding the virus surface antigen (claim 26); and wherein the mRNA comprises a 5’ Cap structure and a poly-A region of at least 50 nucleotides (claim 27).
Claim 28 is drawn to a method for stimulating an immune response to a virus surface antigen in a subject comprising administering to the subject an effective amount of a pharmaceutical composition comprising:
1) a mRNA comprising a protein coding sequence that encodes the virus surface antigen, said mRNA comprising a 5’ Cap structure and a poly-A region of at least 50 nucleotides; and
2) an aqueous injection solution,
wherein the mRNA lacks any promoter sequences, wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 15% points relative to an original coding sequence encoding the virus surface antigen, wherein the protein sequence encoded by the mRNA is unchanged compared to protein encoded by the original coding sequence, and wherein the virus surface antigen is not a HIV, flavivirus or ebolavirus antigen,
wherein the pharmaceutical composition is administered by intramuscular injection.
Further limitations on the method of claim 28 are wherein the mRNA further encodes a secretory leader (claim 29); wherein the aqueous injection solution comprises water for injection (WFI), a buffered solution or a salt solution (claim 30), wherein the salt solution comprises sodium chloride or potassium chloride solution (claim 31), wherein the pharmaceutical composition comprises a component selected from the group consisting of human serum albumin, a polycationic protein, polysorbate 80, a sugar and an amino acid (claim 32); wherein the pharmaceutical composition comprises a sugar (claim 33); wherein the mRNA encoding the virus surface antigen comprises at least one nucleotide position replaced with a nucleotide analogue (claim 34), wherein the nucleotide analogue is selected from the group consisting of phosphorus amidates, phosphorus thioates, peptide nucleotides, methylphosphonates, 7-deazaguanosine, 5-methylcytosine and inosine (claim 35); wherein the protein coding sequence of the mRNA comprises an increased G/C content of at least 20% points relative to an original coding sequence encoding the virus surface antigen (claim 36); wherein the virus surface antigen is an influenza surface antigen (claim 37); further comprising administering the composition to the subject two or more times (claim 38); and wherein the mRNA comprises a 5’ untranslated region (UTR) and a 3’UTR (claim 39).



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

(Rejection maintained.)  Claim(s) 1, 3-5, 7-9, 11-13, 17-20, and 22-39 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frazer (AUPR446801A0, Pub. 05/17/2001, Priority 04/18/2001; hereafter “Frazer”.)  
The Prior Art
Note that the analysis of Frazier set forth in the previous Office action has been updated in light of applicant’s arguments and to correct a mathematical error.
Frazer teaches an antigen which has been modified to increase the cellular and humoral response against said antigen when compared to the wild-type version of the antigen (entire document; see p. 2, ¶1; pp. 5-6, ¶.)  Frazer teaches the antigen would be in immunogenic compositions that would be used in therapeutic and prophylactic applications (p. 2, ¶1), and that said antigen may be delivered to the host in the form of a polynucleotide (p. 5, ¶3).  Frazer teaches the target antigen may be a structural protein from a pathogenic organism, such as a virus (p. 7, ¶3); said structural protein may be a capsid protein that is present on the surface of a non-enveloped virus, such as L1 and/or L2 proteins of papillomavirus or could be an envelope protein present on the surface of an enveloped virus, such as a hepatitis B virus surface antigens (p. 7, ¶3-4).  Frazer gives DNA delivery in his examples, but notes that the polynucleotides of the invention can be any oligonucleotide greater than 30 nucleotides in length, and would include mRNA (p. 24, ¶3), and the general systemic injection delivery of the RNA can be alone or in combination with carriers such as liposomes, viral capsids, nanoparticles, or the like (p. 53, ¶2).  
Using HPV as an example, Frazer notes the HPV proteins such as L1 have sub-optimal codon usage for efficient expression in mammalian cells (p. 4, ¶2) and that the polynucleotide would be codon-optimized to permit enhanced or selective expression of the antigen; codon-optimization is understood to not alter the translated protein sequence but changes the codon sequence of the RNA in order to more closely match the preferred codon bias of the expression system (p. 9, ¶3-4).  In Example 5, Frazer notes the L1 gene codon-optimized for human codon bias has an increased immunogenicity versus the wild-type version of the L1 gene (pp. 59-60) and the GC content was increased in the L1 gene almost 23% (overall addition of 344 GC residues, in the full-length sequence of 1503 residues, this equates to about 22.9% increase in GC content in the open reading frame)(NB:  this was incorrectly listed as a change of 42.5% to 47.7% (an increase of only 5.2%; p. 60, ¶1) in the previous Office action, but direct comparison of SEQ ID NOs: 3 and 5 shows the GC% increase is actually closer to 22.9%, as the 42.5% refers to the GC content of Human papillomavirus type 6 L1 and 47.7% refers to cottontail rabbit papillomavirus (CRPV) L1; see attached Clustal Omega alignment of SEQ ID NOs: 3 and 5), but that anywhere from 5% to 70% or more of the codons in the polynucleotide may be replaced to those which have higher translational efficiencies in the target host (pp. 42-43, ¶ bridging pages; instant claims 25-26, 36.)  The increase in GC percent is a common effect of codon-optimization from viral genes to human or mammalian codon bias; Frazer also cites a number of patents and NPL, which were incorporated by reference (MPEP §2163.07(b), p. 63, lines 26-27) as examples of how to alter the codon composition of the polynucleotide to permit expression of the antigen in the target cell (p. 42, ¶1), one of which is WO1999002694A1 (Frazer et. al. WO1999002694A1, Pub. 01/21/1999, Priority 07/09/1997; hereafter “Frazer-1999”).  The Frazer-1999 further supports the GC increase in structural protein ORFs, as Frazer-1999 elaborates on the codon-optimization techniques referenced in Frazer and performs such optimization on bovine papilloma virus type 1(BPV1) L1 and L2 genes (See e.g. Fig. 1, Frazer-1999), wherein for at least L1 in Figure 1A of Frazer-1999, there is an overall increase of 191 more GC residues (202 total mutations, 11 of which are “silent” G to C or C to G mutations, with a net 191 mutations), which at a total length of 1488 nucleotides, accounts for about 12.8% increase in GC content of the BPV L1 open reading frame (ORF).  As Frazer teaches delivery, especially intramuscular, subcutaneous, intravenous, or intradermal injections (p. 48, ¶2; p. 52, ¶3; instant claims 3-5, 28) of the immunogenic compositions of the invention and that said compositions elicit immune responses (p. 48, ¶2; p. 52, ¶1; Example 5), and that viruses such as HPV and BPV can have the GC content of the ORF of their surface proteins increased well above a 7% increase, and that said mRNA polynucleotides (which inherently do not comprise promoters) may be injected into a host to induce an immune response, Frazer teaches every limitation required of instant claims 1, 3-5, and 7, and anticipates the invention.  
Frazer teaches the mRNA may comprise a poly A tail that is from about 50 to about 1,000 nucleotides long (p. 39, ¶2), a leader sequence, and 3’ and 5’ non-coding regions that is not encoded but confers, activates, or otherwise facilitates translational expression of the gene (p. 38, ¶3; instant claims 9, 27-28, 39).  Frazer also teaches the removal of signaling sequences that would prevent secretion of the surface protein, such as removal of nuclear localization signals (p. 59, ¶2) or the use of molecules that would aid in targeting the movement of the RNA or expressed protein (p. 53; ¶2; instant claims 9, 29).  The pharmaceutical solution may be comprised of an aqueous physiologically compatible buffer, such as a saline buffer solution, wherein saline buffers comprise sodium phosphate, sodium chloride, and sometime potassium chloride and potassium phosphate (p. 48, ¶2; instant claims 11-12, 30-31).  The solution may comprise cationic lipids, polyamines (p. 53, ¶3), phosphate buffered solutions, water, isotonic saline, or sugars (p. 48, ¶3; instant claims 13, 22, 32-33), and can also comprise adjuvants or amino acids (pp. 53-54, ¶ bridging pages; instant claim 17).  While Frazer uses HPV as his example, Frazer teaches the invention can be applied to viral infections, and antigens can be delivered from influenza viruses (p. 55, ¶2; instant claims 24, 37).  Frazer teaches the therapeutically effective amount may be one or more doses of the polynucleotide composition (p. 26, ¶4; instant claims 18, 38).  Frazer teaches the oligonucleotide may comprise nucleotide analogs, such as peptide nucleotides and methyl phosphonates (p. 23, ¶3; instant claims 8, 23, 34-35).  Frazer teaches expansion and maturation of dendritic cells which can be utilized in vivo according to the therapeutic methods, wherein the dendritic cells are cultured in the presence of GM-CSF (pp. 44-46; instant claims 19-20).  
For at least these reasons, Frazer teaches the limitations of instant claims 1, 3-5, 7-9, 11-13, 17-20, and 22-39, and anticipates the inventions within the metes and bounds of said claims. 
Response to Arguments
Applicant's arguments filed 05/09/2002 have been fully considered but they are not persuasive.
Applicant first argues that Frazer fails to teach any nucleotide, much less mRNA, that comprises an increased G/C content of at least 7% points relative to an original coding sequence encoding the virus surface antigen.  At page 24, Frazer defines a “polynucleotide” or “nucleic acid” as mRNA, RNA, cRNA, cDNA, or DNA, typically longer than 20 nucleotides in length (lines 10-12).  Therefore, recitations of “nucleic acid” throughout the specification can reasonably be interpreted as reading upon RNA or DNA, especially mRNA.  At p. 9, Frazer notes at least one nucleic acid sequence would encode an antigen that is modified through codon optimization to permit enhanced expression of an antigen encoded thereby in a target cell or tissue (lines 15-17).  That codon-optimized nucleic acid, such as mRNA, would then be used in methods to elicit cellular or humoral responses in a recipient (p. 9 at line 25 to p. 10 at line 24.)  Figure 1 provides data showing the immunogenicity of codon-optimized versus unmodified antigen from human papillomavirus (HPV) L1, wherein L1 is the major capsid protein of HPV.  Starting at p. 42, Frazer details the codon-optimization envisioned, wherein at the paragraph bridging pages 42-43, Frazer notes that anywhere from 5% to 70% or more of the existing codons of the parent nucleotide may be replaced, and Frazer provides a specific sequence (SEQ ID NO:5) with a 22.9% increase in GC content (compared to SEQ ID NO:3) due to codon optimization.  While Frazer performs the actual immunological studies provided for in the Examples with DNA plasmids which encode the HPV L1 codon-optimized antigens, Frazer clearly teaches the nucleic acid delivered may be RNA, alone or in combination with liposomes, viral capsids, nanoparticles, or other mediator of delivery (Item “B” at p. 53).  As set forth supra, the percent increase in GC content in the optimized L1 gene is actually almost 23%, not 5%, and Frazer also cites a number of patents and NPL, which were incorporated by reference (MPEP §2163.07(b), p. 63, lines 26-27), one of which is WO1999002694A1 (“Frazer-1999”; a copy of which is included for reference) that teaches the codon-optimization techniques referenced in Frazer and performs such optimization on bovine papilloma virus type 1(BPV1) L1 and L2 genes (See e.g. Fig. 1, Frazer-1999), wherein for at least L1 in Figure 1A, there is an overall increase of 191 more GC residues (202 total mutations, 11 of which are “silent” G to C or C to G mutations, with a net 191 mutations), which at a total length of 1488 nucleotides, accounts for about 12.8% increase in GC content of the BPV L1 open reading frame (ORF).  Frazer teaches the nucleic acid may be linked to a regulatory sequence (pp. 38-39), wherein “regulatory sequences” include translational control sequences, such as 5’ and/or 3’ non-translated regions or non-coding regions (also known as “untranslated regions” or “UTRs”), or poly-A tails.  While promoters are taught as “regulatory sequences”, there are clear alternative embodiments of regulatory sequences that do not include promoters.  Again, the Office contends that Frazer teaches, expressly or inherently, the following:
1)  nucleic acid, such as mRNA, may be delivered, either “naked” or with a delivery agent, to a subject in order to stimulate an immune response against the protein encoded by said nucleic acid, and said immune responses may be prophylactic or therapeutic antiviral responses;
2)  said nucleic acid, such as mRNA, would ideally be codon-optimized for higher translation in the target host;
3)  viral sequences which may be delivered, such as papillomavirus structural L1 sequences, utilize less GC-rich codons compared to a mammal such as a human;
4)  optimization of said L1 sequences while retaining the overall resulting protein sequence would include increasing the number of GC-rich codons, anywhere from 5% to over 70% of all codons within the ORF may be mutated according to the codon bias of the host, and the change of codons in actual practice may comprise an increase in overall GC content from at least 12.8% up to at least 22.9%; and
5)  said nucleic acid may or may not be under control of a regulatory element, but “regulatory element” includes elements other than strictly “promoters”.  
The Office maintains that Frazer teaches each element of the instant independent claim, and anticipates the invention.  Therefore, this argument is not persuasive. 
Applicant further argues that the Office only argues how an increase of GC content might be possible under the teachings of Frazer, and that mutation of the codons does not equate to an increase in GC content.  This argument is persuasive, as a codon may be mutated and still retain the same GC content as prior to the codon optimization.  However, in response to the further assertion that nowhere does Frazer teach a viral structural gene sequence with an increased GC content, Applicant is directed to the corrected analysis of the GC increase in the L1 proteins of Frazer and the incorporated further teachings of Frazer with Frazer-1999, and to the text of MPEP §2163.07(b), wherein “information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.”  Therefore, as set forth supra, Frazer teaches multiple viral structural proteins whose GC content was mutated to increase it over 7% points relative.  This argument, while persuasive with respect to codon mutations not being equivalent to GC increase, is rendered moot as Frazer still teaches nucleotide sequences with increased overall GC content above 7%.
Applicant argues that nowhere does Frazer teach the delivery or administration of “mRNA” encoding a viral surface antigen.  As set forth supra, Frazer teaches “nucleic acid” may be delivered to a host to elicit an immune response, that “nucleic acid” reasonably means “mRNA”, and that RNA delivery may occur alone or with a carrier to facilitate delivery and/or stability.  While Frazer indeed reduces to practice in the Examples delivery of plasmid DNA which encodes the viral surface antigen, Frazer clearly teaches the art was aware of the usefulness and potential to deliver RNA directly to a host (p. 53, ¶2), and that by reciting delivery of “nucleic acid” or “polynucleotide” to induce an immune response, this reasonably covers delivery of not only DNA, but RNA, including mRNA and cRNA, and cDNA as well.  Therefore, this argument is not persuasive.  
In summation, the arguments were not persuasive to warrant withdrawal of the rejection, and said rejection has been maintained.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained.)  Claims 14-16 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazer as applied to claims 1, 3-5, 7-9, 11-13, 17-20, and 22-39 above, and further in view of Hoerr et. al. (EP1083232 A1, Pub. 03/14/2001, Priority 09/09/1999; APPLICANT-CITED PRIOR ART; hereafter “Hoerr”.)  
The analysis of the prior art has been set forth in a previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 05/09/2002 have been fully considered but they are not persuasive.
Applicant argues that Hoerr fails to cure the deficiencies of Frazer.  As Frazer was not considered to be deficient, this argument is not persuasive, and the rejection has been maintained.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 3-5, 7-9, and 11-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-25, and 27-34 of copending Application No. 15/005,911 is withdrawn in light of the abandonment of the ‘911 application. 

(Rejection maintained.)  Claims 1, 3-5, 7-9, and 11-39 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17, 22-23, 25-27, 29-31, 33-35, 39-41, 44-47, and 49-50 of copending Application No. 15/452,658 in view of Hoffman et. al. (US20040029251A1, Priority 04/26/2002; hereafter “Hoffman”.)  
The double-patenting analysis has been set forth in a previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 05/09/2002 have been fully considered but they are not persuasive.
As the application is not yet in condition for allowance, this rejection must be maintained for reasons of record.




Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648